DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 7/26/2018 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016-053245 (herein referred to as “Hewlett Packard”) in view of Baumann et al (US 2012/03115483).
Hewlett Packard teaches a 3-dimensional printing system comprising a fabrication bed with a build material, an inkjet applicator, a coalescing agent to be selectively introduced by the inkjet applicator onto the build material in the fabrication bed, and a radiation source to expose the coalescing agent and the build material in the fabrication bed to electromagnetic radiation (abstract; claim 1).  The build material may comprise polyamide 12 powder  (0015) with a particle size of 10-100um (0017) and a coalescing agent comprising carbon black pigment capable of absorbing electromagnetic radiation to produce heat (0033; claims 1 and 7).
Hewlett Packard does not explicitly teach the claimed polyamide 12-powder should be utilized.  However, Baumann teaches a material set, comprising a powder bed material (abstract), including a polyamide-12 powder (0054) having an average particle size from 20 um to 120 um (0035), wherein the polyamide-12 powder has a solution viscosity from 1.85 to 2.0 at room temperature (0038-measured by ISO 307), and wherein the polyamide-12 powder includes greater than 80 meq/g carboxylic end groups and less than 40 meq/g amino end groups (herein understood to be inherent to the ratio disclosed in 0021).  It would have been obvious to one of ordinary skill in the art to utilize the powder of Baumann in the invention of Hewlett Packard because said powders have improved mechanical properties including heat resistance and impact resistance.
With regards to the limitation that the solution viscosity changes no more than 10% when exposed to 165C from 20 hours in air, the examiner takes the position that said limitation is inherent to the polyamide-12 powder of  Baumann since said powder is compositionally identical to the claimed polyamide-12 powder.
	With regards to claims 2 and 8, the examiner takes the position said solution viscosity increases/changes are inherent to the polyamdie-12 taught in Baumann since the material is compositionally identical to the claimed material.
With regards to claims 4 and 9, Baumann teaches the particle size distribution of the polyamide-12 powder may meet the claimed limitation requiring the D50 is from 45 um to 70 um, D10 is from 20 um to 50 um, andD90 is from 75 um to 100 um (see examples).
	With regards to claims 11 and 14, the carbon black pigment of Hewlett Packard is understood to read on the claimed energy carbon black pigment  and  near-infrared absorbing pigment.
With regards to claims 6 and 10, Baumann teaches the composition may further comprise sterically hindered phenols, herein understood to read on the claimed antioxidant material of claim 6. 
	With regards to claim 12, Hewlett Packard teaches the powder is used to make a part body comprising multiple layers of energy absorber and powder bed material fused together wherein the 
individual layer thicknesses from 20 um to 150 um.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016-053245 (herein referred to as “Hewlett Packard”) in view of Baumann et al (US 2012/03115483), as applied to claims above, and further in view of Monsheimer et al (US 2004/0102539).
Hewlett Packard in view of Baumann is relied upon as above but does not teach the claimed amino.  However, Monsheimer teaches that a polyamide resin having excessive carboxy end groups results in a powder product that is thermally stable an recyclable (0036).  Said polyamide preferably has an amino end group concentration of less than 10mmol/kg of polyamide.  Thus, it would have been obvious to minimize the amino end group concentration of the polyamide-12 taught by Baumann in order to increase the polyamide’s thermal stability and increase the resin’s recyclability.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
35 U.S.C. § 103:
With regards to the rejection of claims 1-14 under 35 U.S.C § 103 as unpatentable over WO 2016-053245 (“Hewlett Packard’) in view of US 2021/03115483 (“Baumann”), Applicant argues the  rejections should be reconsidered and withdrawn because the references fail to teach or render obvious the claimed polyamide-12 powder that has a solution viscosity of from 1.85 to 2.0 at room temperature and that changes no more than 10% when exposed to 165 °C for 20 hours in air, and includes greater than 80 meq/g carboxylic end groups and less than 40 meq/g amino end groups.
Applicant argues one of the main characteristics of polyamide-12 is the strong interchain interaction that arises from the hydrogen bonding between amide groups. Furthermore, polyamide-12 includes amino and carboxylic end groups that in some cases cause further hydrogen bonding and even frequently react together during 3- dimensional printing processes to form larger polymer chains. Applicant argues the present inventors unexpectedly discovered that in a 3-dimensional printing system that uses the claimed material set or powder beds, with polyamide-12 with low concentrations of amino end groups, and high concentrations of carboxylic acid end groups, strong polymerization occurs while also achieving the desirable benefit of strong recyclability of the polyamide-12 that is exposed to high temperatures for extended periods of time as occurs during printing.  Said arguments are noted but are not persuasive;  counsel’s arguments cannot take the place of evidence.  There is no evidence of record supporting applicant’s argument of unexpected results.  While the specification contains an example and one comparative example, but there is no evidence of record that the comparative example is representative of the closest prior art.  Furthermore, there is no evidence showing the inventive example is commensurate in scope with the pending claims.
One way to control the concentration of amino end groups within polyamide-12 is through the use of capping agents such as the R'COOH capping agent. The present inventors learned that the below reactions using capping agents can reduce the amount of available amino end groups while exponentially increasing the amount of available carboxylic acid end groups. As a result, there’s a high concentration of carboxylic acid end groups and a very low concentration of amino groups.  With this concentration of carboxylic acids being exponentially higher while simultaneously reducing the amount of available amino groups, the ability to even detect the amino groups is significantly minimalized.  Said argument is noted but is not persuasive as the claims are not limited to a polyamide-12 made using a capping agent.  Furthermore, the examiner could not find any disclosure regarding capping agents upon review of the specification-thus, it is not clear applicant had possession of such knowledge at the time of filing.
Applicant argues Baumann discloses that polyamide-12 can have a broad range of carboxylic and amino end group concentrations. Paragraph 0021 of Baumann essentially  discloses any conventional polyamide-12 with no specific range for the relative concentrations of carboxylic and amino end groups. In other words, even though Baumann covers broad ranges couched in language such as “preferred sector” and “very particular preference” it is clear from reviewing paragraph 0021 that Baumann does not disclose anything specific regarding acid:amino ratios for polyamide-12.  The examiner respectfully disagrees for reasons of record.  Specifically, applicant has not rebutted that the preferred ratio disclosed in Baumann fails to teach the claimed relative concentrations.
Applicant further argues Baumann is entirely devoid of contemplation of overall low concentrations of amino end groups. The current claims recite specific concentrations of amino and carboxylic end groups to achieve reclyclability of polyamine-12. Ratios of carboxylic to amino end groups could cover any concentration of amino end groups just as long as Baumann’s ratios are achieved and fails to contemplate low concentrations of amino end groups.  Said argument is noted but is not persuasive as said argument is not commensurate in scope with the pending claims;  the claims do not mention recyclability or require said feature.  Furthermore, the ratio of Baumann together with the viscosity teaching (which equates to degree of polymerization) does not “cover any concentration of amino end groups” as suggested by applicant but rather necessarily results in the claimed concentrations.
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20004-0102539 teaches a polyamide-12 powder composition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649